Citation Nr: 1524562	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-34 899	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to June 1969 and from January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

A review of the Virtual VA paperless claims processing system reveals additional private medical records.  In the October 2012 rating decision, the RO stated that these records were reviewed prior to the adjudication of the claim.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment.  


CONCLUSION OF LAW

A TDIU due to the Veteran's service-connected disabilities is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in April 2011 satisfied the duty to notify provisions with regard to the Veteran's TDIU claim.  

With regard to the duty to assist, the Veteran's service treatment records and indicated private medical records have been obtained.  VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claim in June 2010 and October 2012.  The VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and because they describe his disabilities and their impact on his ability to work in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Board acknowledges that in a November 2012 statement, the Veteran's representative stated that the VA examiner did not consider the collective effect of his service-connected disabilities on his ability to maintain substantially gainful employment.  Nevertheless, the Board observes that the duty to assist in a claim involving TDIU benefits "does not require obtaining a single medical opinion regarding the combined impact of all [of a veteran's] service-connected disabilities."  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Moreover, to impose such a requirement would be inconsistent with the applicable statutory and regulatory provisions, which "place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  See Geib, 733 F.3d at 1354 (citing 38 U.S.C.A. § 5103A(d)(1) and 38 C.F.R. § 4.16(a)).  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib, 733 F.3d at 1354 (citing 38 C.F.R. § 4.16(a)).   The need for a combined-effects medical examination report or opinion in a TDIU case is to be determined on a case-by-case basis and depends on the evidence of record at the time of the decision by the AOJ or Board.  Floore, 26 Vet. App. 376.  In this case, there are VA examinations of record from October 2012 that provide a functional assessment each of the Veteran's service-connected disabilities which provides sufficient evidence for the Board to make a decision with regard to TDIU.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

II. TDIU Claim

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2014).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 1993).

In this case, the Veteran's combined disability rating has meet the threshold for consideration of a schedular TDIU for the appeal period.  38 C.F.R. § 4.16(a) (2014).  His service-connected coronary artery disease (CAD) is assigned a 60 percent rating.  His diabetes mellitus type II is assigned a 20 percent rating.  His duodenal ulcer, peripheral neuropathy of the lower extremities, tinnitus, and chest scar are each assigned a 10 percent rating.  His erectile dysfunction and left leg scar are assigned noncompensable ratings.  

In June 2010, the Veteran underwent a VA cardiac examination.  The examiner noted that he received home care for his heart after surgery and performed 80 percent of his activities of daily living (ADLs).  He had fatigue, but denied shortness of breath and dizziness.  

In October 2012, he underwent multiple VA examinations.  At his cardiac examination, he reported that he had worked at a hospital and was unable to push patients in wheelchairs on level ground without becoming so fatigued that he had to stop and rest.  He stated that he could push a patient in a wheelchair for approximately 40 to 50 feet.  He denied dyspnea or chest pain.  The examiner noted that the Vetearn "...still leads an[] active social life.  Took his 23 Boy Scouts out camping...."  The examiner found that because of his CAD, during a normal eight hour work day, the Veteran was limited to performing light work.  

According to the October 2012 VA examination report, light work is described as the ability to exert up to 20 pounds of force occasionally, and/or up to ten pounds of force frequently and/or a negligible amount of force constantly to move objects.  Physical demand requirements for light work are "in excess" of those for sedentary work.  Even though the weight lifted may be only a negligible amount, a job should be rated as light work when (1) it requires walking or standing to a significant degree; or (2) when it requires sitting most of the time but entails pushing and/or pulling of arm or leg controls; and/or (3) when the job requires working at a production rate pace entailing the constant pushing and/or puling of materials, even though the weight of those materials is negligible.  

The Vetearn also underwent VA examinations for diabetes mellitus type II, a duodenal ulcer, peripheral neuropathy, scars, tinnitus, and erectile dysfunction.  For each of these disabilities, the examiner found that there were "[n]o restrictions for job activities required."  With regard to tinnitus, the examiner noted that the Vetearn "...is tolerating the sounds at the moment, but does notice the ringing constantly."  

The Board finds that the medical evidence of record provides significant evidence against a TDIU.  The VA examiner noted that the Veteran's most severe service-connected disability, CAD, limited him to light work, which requires more effort than sedentary work.  His remaining service-connected disabilities did not create the needs for job restrictions.  

The Veteran has advanced lay evidence in support of his TDIU claim.  He stated that he resigned from his job at a hospital in September 2008 because he could no longer perform heavy lifting or push patients in wheelchairs without becoming exhausted.  He stated that he was 65 years old and had applied for many jobs without being contacted for an interview.  He also discussed his heart surgeries.  In his December 2013 VA Form 9, he asserted that he was unemployable due to a combination of his age and his medical conditions.  He discussed his CAD and pain, and concluded that he could not perform even sedentary employment.  The Veteran is competent to discuss observable symptoms such as fatigue and pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  To the extent that he believes his service-connected conditions render him unemployable, his assertions are credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

However, the findings of the October 2012 VA examiners are more probative than the Veteran's lay assertion.  The Veteran asserts that his age is a factor in his unemployability.  For the purposes of establishing entitlement to a TDIU, his age may not be considered.  38 C.F.R. § 4.19 (2014).  This renders his opinion less probative.  His assertion that he had sought employment but had not been interviewed is not relevant to a TDIU determination.  See  Smith v. Shinseki, 647 F.3d 1380, 1386 (indicating that the availability of work is irrelevant to a TDIU determination).  

The October 2012 VA examiner found that the Vetearn was able to perform light work, which is more strenuous than sedentary employment.  The examiner noted that the Veteran had an "active" life.  Further, the Board notes that in his March 2011 VA Form 8940 (Veteran's Application for Increased Compensation Based on Unemployability), he stated that he completed four years of college.  His listed occupations were driver, financial aid, and fuel distribution manager.  In April 2011, the hospital that last employed him submitted a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) describing his occupation as "Patient Transport."  The Board notes that the Veteran's work experience most recently involved physical work.  However, his previous employment history included non-physical work.  His college education and work history of working in financial aid and as a fuel distribution manager are compatible with light or sedentary work.  Although his service-connected disabilities may preclude him from the specific job of transporting patients in wheelchairs, other types of employment are possible.  The evidence does not show that he would be unable to perform some kind of light or sedentary work.  

The preponderance of the evidence does not show that the Vetearn is rendered unable to secure or follow a substantially gainful occupation due to his service-connected disabilities alone.  Therefore, a TDIU is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

A TDIU is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


